Citation Nr: 1802870	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the reduction of the disability rating for the Veteran's coronary artery disease (CAD) from 100 percent to 30 percent effective as of October 1, 2014, was proper.

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), also diagnosed as other specified trauma and stressor-related disorder, since October 29, 2010.

3.  Entitlement to service connection for osteoporosis.

4.  Entitlement to service connection for bladder cancer.

(The issue of entitlement to service connection for sleep apnea is the subject of a separate decision.)




REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Daughter


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1963 to September 1968. He served in the Republic of Vietnam and the Republic of Korea.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2011, March 2012, December 2012, July 2013, March 2014, July 2014, and January 2016 decisions of the Hartford, Connecticut, Regional Office (RO). In August 2011 and March 2014, the Veteran was afforded hearings before Decision Review Officers (DROs). In June 2016, the issue of the propriety of the reduction of the rating for CAD was remanded for a hearing and the other issues were put in abeyance pending the hearing. In March 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge as to all the issues in this appeal. Transcripts of both DRO hearings and the Board hearing are all in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).



The issues of service connection for osteoporosis and bladder cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record at the time of the October 2014 reduction action did not establish material improvement of the Veteran's CAD.

2.  The Veteran's PTSD caused near-inability to establish and maintain relationships; feelings of detachment; mood swings; emotional unavailability and withdrawal; isolation; avoidance; nightmares; intrusive thoughts; memory impairment; anhedonia; impaired impulse control; irritability and anger problems; hypervigilance; an increased startle response; dysphoria; difficulty sleeping; decreased interest in activities he once enjoyed; anxiety; panic attacks; avoidance of crowds; fear of loud noises; and suicidal ideation.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's CAD from 100 percent to 30 percent, effective October 1, 2014, was improper. 38 C.F.R. § 3.344 (2017).

2.  The criteria for a rating of 70 percent, October 29, 2010, for PTSD have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.130, Diagnostic Code 9411 (2017).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including November 2010, February 2014, and October 2015 notices which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

A.  Propriety of the Reduction for CAD

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension. Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability. 38 C.F.R. § 3.344(c). 

 The United States Court of Appeals for Veterans' Claims (Court) has held that: 

" . . . in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work."

Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

In December 2012, the RO granted a 100 percent rating for the Veteran's CAD based on a February 2012 VA examination finding a workload of one to three metabolic equivalents (METs) and dyspnea, fatigue, and angina, and based on a May 2012 VA medical opinion which stated that the examiner could not determine to what degree CAD solely contributed to his METs score. After granting the 100 percent rating, the RO then requested an addendum opinion to ask whether the Veteran's left ventricle ejection fraction (LVEF) was a better indicator of his heart function than the METs score. 

In a February 2013 opinion, the examiner reported that the LVEF was a better indicator "because CAD has been clinically stable on meds and c/o ext dyspnea, fatigue and lack of endurance are more likely related to COPD." The RO then reduced the Veteran's rating because the "the VA examiner determined that ejection fraction is a better measure in your case than METs in determining the severity of your heart disease because . . . your chronic obstructive pulmonary disease (COPD) more likely results in your fatigue and lack of endurance, and indicated that it therefore impacts on your METs level." The RO concluded that the Veteran's symptoms most closely approximated a 30 percent rating.

There is no indication in the record, however, that the Veteran had any improvement in his disability. No follow-up examination was provided and the reduction was based solely on the February 2013 VA addendum opinion indicating that the LVEF measurement was a better indicator of the Veteran's heart disability than his METs score. Without a showing of improvement in disability, the reduction was not proper.




B.  Increased Initial Rating for PTSD

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). A 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication. A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where, as here, the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered. See Fenderson v. West, 12 Vet. App. 119 (1999).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In November 2010, the Veteran was afforded a VA examination. He had a history of heavy drinking and the examiner stated that "it does appear that the Veteran was drinking in an effort to numb feelings and stuff memories of traumatic events that occurred during the war." He reported a stable work history with few difficulties and had last worked 4 to 5 years earlier when he was laid off. He did report that he thought his drinking significantly impacted his functioning at work. The Veteran reported that he went through a detoxification program at VA 19 years prior and had abstained from alcohol since that time. He had been married for 39 years but reported that his history of alcohol use, combined with feelings of detachment, mood swings, and emotional unavailability, had negatively impacted his marriage. He reported having few friends and that the quality of his friendships was "unremarkable." He was isolated and avoided interpersonal relationships. The only activities or hobbies he participated in were conducting military honors and Honor Guard. He reported additional symptoms of recurrent nightmares and intrusive thoughts of in-service events; avoidance symptoms, including an inability to recall important aspects of the trauma, anhedonia, social isolation, and withdrawal; and arousal symptoms, including irritability and anger problems, hypervigilance, and an increased startle response. He was incarcerated for eight months shortly after service separation for attempted murder, but reported no recent legal problems or violent behavior. He reported a history of suicidal ideation. On examination, his mood was dysphoric, he exhibited no evidence of hallucinations, and he denied suicidal and homicidal ideation. He was diagnosed with chronic PTSD.

A December 2010 VA treatment record indicates that the Veteran had symptoms of nightmares, difficulty sleeping, and isolation. He did not have a close relationship with his family, especially his two sisters, and was somewhat distant with his spouse's family. His only activities were Honor Guard ceremonies and his job and he no longer participated in activities he previously enjoyed.

In March 2014, the Veteran was afforded another VA examination. He reported being close with his family, including his two daughters and grandson. He participated in the Governor's Foot Guard on a weekly basis and reported that his ability to participate in other social activities was limited solely by his physical limitations. The Veteran reported that he was retired. On examination, the Veteran had recurrent, involuntary, and intrusive distressing memories of in-service traumatic events; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of in-service traumatic events; an inability to remember an important aspect of the in-service traumatic events; hypervigilance; and exaggerated startle response. The examiner noted that the Veteran did not meet the full criteria for a PTSD diagnosis, but stated that he had mild residual symptoms related to military trauma and mild to moderate adjustment symptoms secondary to his service-connected medical disorders and their related physical impairments.

At his March 2017 Board hearing, the Veteran reported feeling depressed, isolated and not having a desire to socialize, and having few friends and only seeing them occasionally. He reported that he previously enjoyed doing things, like going out for coffee, but more recently had a feeling that he did not care if he even got out of bed. He reported spending an increased amount of time sleeping, memory impairment, feelings of anxiety and panic attacks, irritability, withdrawing emotionally, and tremors that increased with anxiety or anger. He stated that he avoided crowds and sometimes did not wear his hearing aids because loud noises upset him, so he would rather just not hear them. He reported suicidal ideation within the previous five years.

The Veteran's PTSD caused alcohol use and impaired his work-functioning prior to the Veteran undergoing treatment in the early 1990s; caused marital difficulties and a distant relationship with some family members; feelings of detachment; mood swings; emotional unavailability and withdrawal; isolation; avoidance; nightmares; intrusive thoughts; memory impairment; anhedonia; irritability and anger problems; hypervigilance; an increased startle response; dysphoria; difficulty sleeping; decreased interest in activities he once enjoyed; anxiety; panic attacks; avoidance of crowds; fear of loud noises; and suicidal ideation. 

Given these facts, the Board finds that the Veteran's symptoms most closely approximate a 70 percent rating. 38 C.F.R. § 4.7. The Veteran symptoms do not warrant a 100 percent rating as he had been married to his spouse for over 40 years, had a good relationship with his daughters and grandson, and participated in the Governor's Honor Guard on a weekly basis. Although he was not working, he reported a stable work history and that he was retired. These factors indicate that the Veteran is not totally occupationally and socially impaired.

ORDER

The rating for the Veteran's CAD to 100 percent is restored, effective October 1, 2014.

An initial rating of 70 percent for PTSD, also diagnosed as other specified trauma and stressor-related disorder, since October 29, 2010, is granted.


REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below.

1.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

2.  Reasons for the Remand:

The Veteran has been diagnosed with both osteoporosis and bladder cancer but has not been afforded VA examinations. Remand is, therefore, necessary. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

3.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his osteoporosis. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether osteoporosis was caused by any in-service event, injury, disease, or disorder, including his presumed exposure to herbicide agent, or in any way originated during service.

b.  whether osteoporosis was caused by any service-connected disorder.

c.  whether osteoporosis was aggravated by any service-connected disorder.

The Veteran's service-connected disorders are  CAD, diabetes mellitus with hypertension and early cataracts, tinnitus, left and right lower extremity peripheral neuropathy, PTSD, bilateral hearing loss, gastroesophageal reflux disease, and erectile dysfunction.

The examiner's attention is drawn to the following:

*September 1968 physical examination for service separation which indicated that the Veteran was normal and report of medical history on which the Veteran reported only a history of mumps, asthma, shortness of breath, and sexually-transmitted diseases. VBMS Entry 9/22/2014, p. 6-7, 24-25.

*November 2010 VA treatment record stating a diagnosis of osteoporosis. VBMS Entry 11/4/2010, p. 1.

4.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his bladder cancer. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether bladder cancer was caused by any in-service event, injury, disease, or disorder, including his presumed exposure to herbicide agent, or in any way originated during service.

b.  whether bladder cancer was caused by any service-connected disorder.

c.  whether bladder cancer was aggravated by any service-connected disorder, including by his inability to undergo cystectomy due to underlying comorbidities, including his service-connected CAD.

The Veteran is service connected for CAD, diabetes mellitus with hypertension and early cataracts, tinnitus, left and right lower extremity peripheral neuropathy, PTSD, bilateral hearing loss, gastroesophageal reflux disease, and erectile dysfunction.

The examiner's attention is drawn to the following:

*September 1968 physical examination for service separation which indicated that the Veteran was normal and report of medical history on which the Veteran reported only a history of mumps, asthma, shortness of breath, and sexually-transmitted diseases. VBMS Entry 9/22/2014, p. 6-7, 24-25.

*August 2015 VA treatment record stating that the Veteran's bladder cancer "would normally be managed with immediate cystectomy in patients who are good surgical candidates. However, given the patient's underlying pulmonary and cardiac comorbidities, he would not be a good candidate for cystectomy." VBMS Entry 10/6/2016, p. 132.

*February 2016 letters from the Veteran's representative and his physician assistant daughter reiterating that the Veteran's physician told him that his bladder cancer would normally be treated with cystectomy but surgery was not an option and he, therefore, had to use a less effective treatment method. VBMS Entry 10/11/16, p. 9, 11.

*May 2016 VA Form 9 where the Veteran wrote that he believes his bladder cancer is a result of service in Vietnam, including the water he drank and the food he ate.

*September 2016 VA treatment record stating the Veteran had a history of non-muscle invasive bladder cancer, which was first diagnosed in July 2015. VBMS Entry 10/6/2016, p. 15.

5.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


